DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2-8-2021 has been entered.
 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3,4,7 and 8 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 3 and 7 recite the language “carried out at least partly at a time” in lines 3 and 4, it is not clear what a scope of these limitations is. Claims 4 and 8 recite the language “carried out at least partly at the same time” in line 2, it is not clear what a scope of these limitations is. Examiner reads “partly” as any time during the process since the specification sets forth “According to one preferred embodiment of the present invention it is proposed that the 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 7-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Komatsu (JP 59-225830). Komatsu discloses a method of forming a product having an increasing thickness margin which tapers at an angle (θ; Fig. 2) comprising a first step of providing a blank and forming a blank in a forming step with a forming tool punch (3; Fig. 1) to create a formed blank (formed blank in Fig. 1) with a substantially constant thickness (Fig. 1 shows substantially no thickness change) and forming a forming region (from where A,B are pointing Fig. 2 to the end of the blank) in a solid stock forming step with an edge forming punch (3; Fig.2) which is different than the forming tool punch (translation [0001], lines 16 and 17).  The forming region is formed with an increasing thickness which tapers at an angle (θ; Fig. 2) to an end margin of the product.  Regarding claim 3, the blank (2) is secured in a fixation step by a presser (2) prior to forming by the forming tool (1,3,4) in the forming step (Fig. 1).  . 
Regarding claims 11 and 12, it is not clear what “semi-finished state” is referring to, when the blank is provided to the forming tool set in Fig. 1 it is not finished yet since more work is performed on the blank in Figs. 1 and 2.
Claim(s) 1,9,11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Daiwa (FR 2255976).  Daiwa discloses a method of forming a product (Fig. 7) having a region (9A) having an increasing thickness and taper to an end margin (10A).  Daiwa discloses providing a blank (2) in a provision step (Fig. 1) and forming the blank in a forming step (Fig. 2) with a forming tool punch (1) into a cup blank (3; Fig. 2) having a substantially constant thickness (translation; page 2, paragraph 4, lines 2 and 3) and forming a forming region (9A; Figs. 4-6) in a solid stock forming step with an edge forming punch (6) different than the forming tool punch (1) in a deformed forming region (9A) which tapers and increases in thickness toward a margin (10A) (translation; page 3, paragraph 2, lines 5-8).  The forming step (Fig. 2) is carried out after the provision step (Fig. 1) and the solid stock forming step (Figs. 4-6) is carried out after the forming step. Regarding claims 11 and 12, it is not clear what “semi-finished state” is referring to but when the blank is provided in Fig. 1 it is in a semi-finished state as a disc blanks and it is not finished yet since more work is performed on the blank in Figs. 2-6.



Response to Arguments
Applicant's arguments filed 2-8-2021 have been fully considered.  The reference to Komatsu discloses a first forming tool set (Fig. 1) as in Applicant’s Figs. 2-4 which creates a formed blank and a second forming tool set (Fig. 2) as in Applicant’s Figs. 5-7 which forms an increasing thickness taper from an intermediate point on of the blank toward an end margin.  
The specification recites, “Figure 1 shows a flow chart according to one exemplary method of the present invention. For example, a provision step 101 and a solid-stock forming step 102 are represented. In the method represented in Figure 1 for the forming of a semi-finished product 1, the semi-finished product 1 is provided in the provision step 101. In the solid-stock forming step 102, a forming region 5 of the semifinished product 1 is deformed such that a thickness 3 of the deformed forming region 5 increases continuously toward one margin 7 of the semi-finished product 1.” and it is the Examiner’s understanding of this description that the providing of the blank and first forming step occur prior to the solid stock forming step.  Komatsu provides and forms a blank in a forming step (Fig. 1) and solid stock forms the increasing taper in a solid stock forming step (Fig. 2).





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD THOMAS TOLAN whose telephone number is (571)272-4525.  The examiner can normally be reached on M-F 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/EDWARD T TOLAN/Primary Examiner, Art Unit 3725